DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which Claim 9 ultimately depends includes limitations for adjusting the handle assembly and for adjusting the degree of spacing between upward facing handles.  The upward facing handles are a part of the handle assembly and adjustment of the handle assembly necessarily adjusts the upward facing handles.  It is not clear which adjustment is being modified by the limitation of Claim 9.  The scope of the claim is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, U.S. Patent No. 5,378,156, in view of Winder et al., U.S. Patent Application No. 2014/0272857, and further in view of  Born, U.S. Patent No. 5,120,227 and  Sudit, U.S. Patent Application No. 2021/0101063.  Rohe teaches a ski training device (10) comprising a support rod (12) having a proximal end and a distal end, Col. 2, ln. 39-43 and see drawing below.  Rohe teaches a horizontal bar (11) at the proximal end of the support bar, the horizontal bar comprising two ends, Col. 2, ln. 43-45.  A handle assembly (13, 14) may be on the support rod forward from the proximal end, the handle assembly being horizontally perpendicular to the support rod, noting handle assembly portion (13), see Figures 1 and 3.  The handle assembly may further comprise a pair of upward facing handles (14), being adjustably spaced apart, which may be adjusted to the width of a skier’s shoulders, Col. 2, ln. 42-45 and Col. 3, ln. 58-60.  A fixed handgrip (end of support rod capable of being gripped) may be on a distal end of the support rod, Col. 2, ln. 49-51 and see Figure 3.  Rohe is silent as to the horizontal bar being cushioned and as to the spacing of the handles being in correspondence with the width of a skier’s shoulders.  Winder teaches a ski training device (apparatus intended for use in assisting small children in learning to ski), paragraph 0012.  The device may comprise a support bar (1) and horizontal bar (2), paragraph 0013.  The horizontal bar may be cushioned, noting padded portion (26).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe with a cushioned horizontal bar, as taught by Winder, to provide Rohe with a resilient portion in contact with a pupil, to yield the predictable result of increasing comfort during training.  Rohe teaches that the ski training device is configured to maintain a required bend at the waist, a proper forward-leaning position and grasping handles with the hands in a proper position, Col. 2, ln. 64 – Col. 3, ln. 2, but Rohe, as modified does not disclose adjustable positioning of handle assembly on the support rod and Rohe, as modified, does not teach an oval handgrip.  Born teaches a ski training device comprising a support rod (64) having a handle assembly (65) adjustably positionable along the support rod, Col. 3, ln. 49-51.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with a series of adjustment holes along the support rod, for adjusting the position of the handle assembly, to provide Rohe, as modified, with a known substitute configuration for adjusting the location of the handle assembly.  Sudit teaches a ski training device (apparatus), comprising a horizontal bar (17) at a proximal end of a support rod (11), paragraphs 0031 and 0036.  An oval handgrip assembly (15) may be positioned horizontally forward from the distal end of the support rod and may  comprise a grip, paragraph 0037 and see Figures 2 and 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a handgrip assembly positioned away from the distal end and comprising a grip, as taught by Sudit, to provide Rohe, as modified, with a handgrip assembly positioned away from the distal end to yield the predictable result of providing increased leverage to control the device.    

    PNG
    media_image1.png
    171
    689
    media_image1.png
    Greyscale


As to Claim 2,  Rohe, as modified, does not disclose adjustment holes capable of positioning the handle assembly and oval handgrip.  Born teaches a ski training device comprising a support rod (64) having a handle assembly (65) positionable along the support rod and a series of lateral adjustment holes (75) along the length of the support rod, Col. 3, ln. 49-51.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with a series of lateral adjustment holes along the support rod to provide Rohe, as modified, with a known substitute configuration for adjusting the location of the handle assembly.  Rohe, as modified, discloses the claimed invention except for providing a duplicate series of lateral adjustment holes for adjusting the position of the oval handgrip.  It would have been obvious to one having ordinary skill in the art at the effective filing date to provide a duplicate series of lateral adjustment holes for positioning of the oval handgrip, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   As to Claim 3, Born teaches that a handle assembly (65) and handgrip (66) may be slidably adjustable along a support rod (64) , Col. 3, ln. 49-54, and may be locked into position by pins (77) engaging lateral adjustment holes (75), Col., 3, ln. 52-61.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, as modified, with a slidably adjustable handle assembly and handgrip, each locked into position by pins engaging lateral adjustment holes, as taught by Born, to provide Rohe, as modified, with a known substitute adjustable handle assembly and oval handgrip.  As to Claim 4, Rohe teaches that the handle assembly may be positioned on the support bar at a distance from the proximal end approximately corresponding to the length of the skier’s forearm, see Figure 3.  Rohe, as modified, discloses the claimed invention except for specifying that that the handle assembly may be arranged on the support bar to correspond with the length of the skier’s forearm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the handles at a distance from the proximal end corresponding to the length of the skier’s arms, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 9, Rohe teaches that upward facing handles (14) may be adjusted to differing lengths to accommodate skiers of differing shoulder widths, Col. 3, ln. 58-61.  Rohe, as modified, discloses the claimed invention except for specifying that the differing lengths may be in a range from about 12 to about 18 inches.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a range of handle adjustment, for accommodating a skier’s shoulder width in a range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  Claim 9 is treated as best understood, in view of the rejection under 35 USC §112(b).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe, in view of Winder, Born and Sudit as applied to claim 1 above.  Rohe, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 7, Rohe, as modified by Winder, Born and Sudit, together with the cited case law is applied as in Claim 1, with the same obviousness rationale being found applicable.   As to Claim 8, Born teaches that an adjustable handle assembly (65) and an adjustable handgrip assembly (66) may further comprise sleeves (74) slidably attached to the support rod (64) adjusting the position of each along the length of the support rod, Col. 3, ln. 49-55 and see Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Rohe, a modified, with slidably attached sleeves on the handle assembly and on the handgrip assembly, as taught by Born, to provide Rohe, as modified, with both handle assembly and handgrip assembly slidable along the support shaft, to yield the predictable result of facilitating the process of customizing the configuration of the device.
Response to Arguments
Applicant’s arguments submitted 27 September 2022, have been considered but are moot in view of new grounds of rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that Rohe teaches upward facing handles and that Born teaches adjustment of a handle on a ski training device.  The rejection is based on the combination of the teaching of a secondary reference with that of a primary reference and that a person of ordinary skill in the art would have considered the teaching of Born with respect to an adjustable handle of a ski training device to provide the same function to the ski training device of Rohe.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 November 2022